Dismissed and Memorandum Opinion filed September 2, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00730-CV
____________
 
IN THE INTEREST OF K.A.M.D., a minor child
 

 
On Appeal from the 300th District Court
Brazoria County, Texas
Trial Court Cause No. 41214
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from a final order terminating appellant’s parental rights signed
June 24, 2008.  Appellant, Richard A. Dunsmore, Jr., filed a pro se notice
of appeal on July 26, 2010.  
On August
10, 2010, appellee, the Texas Department of Family and Protective Services, filed
a motion to dismiss the appeal for want of jurisdiction.  See Tex. R.
App. P. 42.3(a).  Appellant has
responded to the motion to dismiss, asking that we deny the motion in the
interest of justice.
The
procedures for an accelerated appeal under the Rules of Appellate Procedure
apply to an appeal from a final order terminating the parent-child
relationship.  Tex. Fam.Code Ann. §§ 109.002(a), 263.405(a) (Vernon 2009); In
the Interest of K.A.F., 160 S.W.3d 923, 924-25 (Tex. 2005).  The notice of
appeal must be filed within twenty days after the judgment or order is signed
in an accelerated appeal.  Tex. R. App. P. 26.1(b).  Appellant’s notice of
appeal was not filed for more than two years after the trial court signed the
termination order.  Absent a timely notice of appeal, we have no jurisdiction
over this appeal.  See K.A.F., 160 S.W.3d at 927. 
Appellee’s
motion to dismiss is granted.  Accordingly, the appeal is ordered dismissed. 
We deny appellee’s request for damages for a frivolous appeal under Texas Rule
of Appellate Procedure 45.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Sullivan.